DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 10 regarding the objection to the drawings has been fully considered. The amendment is sufficient to withdraw the rejection.
Applicant’s argument on Page 10 regarding the rejection of Claims 2 and 20 under 35 U.S.C. 112(b) has been fully considered. The rejection is withdrawn in view of the withdrawal of the claims.
Applicant’s argument on Pages 11-16 regarding the rejection of Claims 1, 3, 5, 7, and 17-19 under 35 U.S.C. 103 over Lin in view of Konno, Claims 2, 8, 20, 22, and 23 under 35 U.S.C. 103 over Lin and Konno further in view of Sumi, Claim 4 under 35 U.S.C. 103 over Lin and Konno further in view of Palanisamy, Claims 6 and 21 under 35 U.S.C. 103 over Lin and Konno further in view of Miyaki, and Claims 9, 10, 11 under 35 U.S.C. 103 over Lin in view of Konno further in view of Klesenski have been fully considered. However, applicant’s argument is not persuasive and/or moot under new grounds of rejection necessitated by amendment. Konno, Miyaki, and Klesenski remain applicable to the invention as claimed.
Acknowledgement of canceled claims 2-4, 7-8, 19-20, and 22-23 has been made. Applicant’s argument regarding these claims are considered moot in view of the cancellation.
While certain differences between the invention and prior art are appreciated, they are not embodied in the claims so as to patentably distinguish.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 20170007211) in view of Konno (JP 2010246640) (paragraph numbers from WIPO translation), Ustuner et al. (US 5902224), and Srinivasan (US 20160262729).
Regarding Claims 1 and 17, Ichikawa teaches an ultrasound system, [0029] (“an ultrasound diagnosis system”) comprising:
a) a transducer, [0030] (“the ultrasound endoscope 2 includes, […] an ultrasound transducer 21”) and [0032] (“The ultrasound observation apparatus 3 includes: a transmitting and receiving unit 31 that is electrically connected to the ultrasound endoscope 2”) configured to:
	i) transmit a first pulse signal into a tissue, [0030] (“an ultrasound pulse (acoustic pulse) to apply the ultrasound pulse to the subject”), wherein the first pulse signal comprises a known calibration signal, [0032] (“a high voltage pulse to the ultrasound transducer 21 based on a predetermined waveform and transmission timing”),
	ii) receive a first echo signal corresponding to the first pulse signal, [0030] (“an ultrasound transducer 21 that converts an electric pulsed signal from the ultrasound observation apparatus 3”) and generate echo data based on the first echo signal, [0032] (“to generate and output digital radio frequency signal data (hereinafter referred to as RF data); a signal processing unit 32 that generates digital reception data for B-mode based on the RF data received from the transmitting and receiving unit 31”), and

i) generate a set of fast Fourier transforms based on the echo data, [0038] (“a frequency analysis unit 332 that performs the fast Fourier transform (FFT) on the RF data”) wherein each fast Fourier transform in the set of fast Fourier transforms is associated one of a plurality of overlapping depth ranges, [0086] (“Next, the frequency analysis unit 332 sets an initial value Z.sup.(k).sub.0 of a data position (corresponding to the reception depth) Z.sup.(k) representing a series of data groups (sample data groups) generated for FFT computation (Step S22).”) and [0127] (“in addition to the computation-purpose region 212, a region of interest 213 is divided into two divided regions 231 and 232 in an ultrasound image 220”) and Fig. 16, re-produced below, each of the overlapping depth ranges including a range of depth values, where it would be obvious to one of ordinary skill in the art that the overlapping depth ranges overlap because the depth range of the deepest depth (232) will include all of the depth range of the second-deepest depth (231), and include a range of depth values, as a depth range will naturally include a range of depth values (points) until it reaches the deepest point in the range,

    PNG
    media_image1.png
    277
    391
    media_image1.png
    Greyscale

Fig. 16 of Ichikawa

However, Ichikawa does not explicitly teach an image processor configured to: generate a set of point estimates for a frequency dependent filtering coefficient of a spectral response, where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms at one of the plurality of overlapping depth ranges and extract a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient.
In an analogous ultrasound imaging field of endeavor, Konno teaches an ultrasound system, [0017] (“an ultrasonic diagnostic apparatus”), comprising: an image processor, configured to: 
a) generate a set of point estimates for a frequency dependent filtering coefficient of a spectral response, [0025] (“The evaluation unit 28 is a means for evaluating the correction result of the frequency characteristics in the correction unit 18, and in the present embodiment, the total sum of the luminance values in the region of interest is determined as an evaluation value on the assumption of the standardization processing”) and where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms at one of the plurality of overlapping depth ranges, see [0037], where the frequency characteristic, and therefore the luminance values, will dynamically change according to the depth of the reception point, and therefore it would be obvious to one of ordinary skill in the art that the point estimate in a set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms, as the FFTs correspond to specific depths,

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Konno because attenuation can degrade the ultrasound image quality, as taught by Konno in [0003].
However, Ichikawa and Konno do not explicitly teach wherein the transducer is further configured to: transmit a second pulse signal into the tissue, wherein the second pulse signal is an imaging pulse signal with a narrower spectrum than the first pulse signal, receive a second echo signal corresponding to the second pulse signal, and generate second echo data corresponding to the second pulse signal.
In an analogous ultrasound imaging field of endeavor, Ustuner teaches an ultrasound imaging system, Column 5 Line 2 (“ultrasonic imaging system 10”), wherein the transducer is further configured to:
i) transmit a second pulse signal into the tissue, wherein the second pulse signal is an imaging pulse signal with a narrower spectrum than the first pulse signal, Column 1 Lines 35-40 (“The second ultrasonic image is formed using an ultrasonic imaging 
ii) receive a second echo signal corresponding to the second pulse signal, Column 5 Lines 15-16 (“Ultrasonic echoes from the imaged region are converted by the transducer array”), and 
iii) generate second echo data corresponding to the second pulse signal, Column 5 Lines 15-23 (“Ultrasonic echoes from the imaged region are converted by the transducer array 18 into electrical receive signals that are applied via the multiplexer to the receive beamformer 14. The receive beamformer coherently adds these receive signals to create beamformed signals representative of echo amplitudes from selected points in the imaged region. These beamformed signals are applied to an image processor 22 that processes the beamformed signals for display on a display 24.”).
	The cited actions of Ustuner are computer-implemented (“image processor 22”), which necessitate associated computer-readable media.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ustuner because utilizing a narrower spectrum allows the frames acquired in within the narrow spectrum to have a lower axial resolution and a higher elevational resolution at ranges spaced from the geometric focus, as taught by Ustuner in Column 1 Lines 41-43.
However, Ichikawa, Konno, and Ustuner do not explicitly teach wherein the image processor, when generating image data based on the second echo data, compensates for spectral response reduction of the transducer by applying one or more depth-dependent inverse filters using the set of attenuation coefficients.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Srinivasan because this technique improves image quality, as taught by Srinivasan in [0003].
Regarding Claim 5, the modified system of Ichikawa teaches all limitations of Claim 1, as discussed above. Furthermore, Konno teaches wherein the image processor is further configured to perform a least means square fit on the set of point estimates, [0030] (“the square sum of the luminance values of each pixel in the region of interest is calculated”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Konno because it demonstrates obviousness of performing a least means square fit test on the set of point estimates and finding the sum of squares of the luminance values results in an evaluation value (A), from which the lowest peak value is identified and corresponds to the attenuation coefficient, as in [0031], which is important when assessing ultrasound images.
Regarding Claim 18, the modified system of Ichikawa teaches all limitations of Claim 17, as discussed above. Furthermore, Ichikawa teaches wherein the echo data, [0032] (“to generate and output digital radio frequency signal data (hereinafter referred to as RF data); a signal processing unit 32 that generates digital reception data for B-mode based on the RF data received from the transmitting and receiving unit 31”) is associated with a variety of depths for the material of interest, [0119] (“The computation-purpose region 212 includes divided regions 221, 222, and 223 obtained by dividing the 
Regarding Claim 24, the modified system of Ichikawa teaches all limitations of Claim 1, as discussed above. However, the modified system of Ichikawa does not explicitly teach wherein the image processor coherently averages the echo data of the first echo signal over time to improve a signal to noise ratio of an estimated attenuation.
In an analogous ultrasound imaging field of endeavor, Srinivasan teaches the image processor coherently averages the echo data of the first echo signal over time to improve a signal to noise ratio of an estimated attenuation, [0006] (“as well as improves the signal-to-noise ratio of the beam due to averaging.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Srinivasan because this technique improves image quality, as taught by Srinivasan in [0003].

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Konno, Ustuner, and Srinivasan, as applied to Claim 1 above, and further in view of Miyaki (US 20150029821) (US version of previously cited JP 5642910).
Regarding Claims 6 and 21, the modified system of Ichikawa teaches all limitations of Claim 1, as discussed above. However, the modified system of Ichikawa does not explicitly teach wherein the set of attenuation coefficients is based on a slope of at least one line formed from the set of point estimates.
In an analogous ultrasound imaging field of endeavor, Miyaki teaches the set of attenuation coefficients is based on a slope of at least one line formed from the set of point estimates, [0034] (“the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Miyaki because the attenuation coefficient can gauge the ultrasonic propagation distance, the greater the coefficient is, the greater the propagation difference is, as taught by Miyaki in [0034].

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Konno, Ustuner, and Srinivasan, as applied to Claim 1 above, and further in view of Klesenski (US 5579768).
Regarding Claim 9, the modified system of Ichikawa teaches all limitations of Claim 1, as discussed above. However, the modified system of Ichikawa does not explicitly teach wherein the compensation for spectral response is varying with range.
In an analogous ultrasound imaging field of endeavor, Klesenski teaches the compensation for spectral response, Column 3 Lines 49-50 and 52-53 (“The invention provides a […] system for automatic gain compensation in an ultrasound imaging system. […] Gain compensation may be responsive to range”), is varying with range, Column 14 Lines 45-46 (“the selected endpoints of the valid range may vary widely”).

Regarding Claim 10, the modified system of Ichikawa teaches all limitations of Claim 1, as discussed above. However, the modified system of Ichikawa does not explicitly teach wherein the compensation for spectral response is varying in azimuth.
In an analogous ultrasound imaging field of endeavor, Klesenski teaches the compensation for spectral response, Column 3 Lines 49-50 and 52-53 (“The invention provides a […] system for automatic gain compensation in an ultrasound imaging system.”), is varying in azimuth, Column 3 Lines 52-54 (“Gain compensation may be responsive to […] a cross-range parameter such as azimuth”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Klesenski because this will produce a more desirable image, as taught by Klesenski in Column 3 Lines 30-32.
Regarding Claim 11, the modified system of Ichikawa teaches all limitations of Claim 1, as discussed above. However, the modified system of Ichikawa does not explicitly teach wherein the compensation for spectral response is varying in range and azimuth.
In an analogous ultrasound imaging field of endeavor, Klesenski teaches the compensation for spectral response, Column 3 Lines 49-50 and 52-53 (“The invention provides a […] system for automatic gain compensation in an ultrasound imaging system. […] Gain compensation may be responsive to range”), is varying with range, Column 14 Lines 45-46 (“the selected endpoints of the valid range may vary widely”) and azimuth, Column 3 Lines 52-54 (“Gain compensation may be responsive to […] a cross-range parameter such as azimuth”).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Acting Supervisory Patent Examiner of Art Unit 3793